                                          Case 4:20-cv-07612-YGR Document 17 Filed 01/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CAROL LENZINI,                                     Case No. 4:20-cv-07612-YGR
                                                       Plaintiff,                          ORDER DENYING AS MOOT DEFENDANT’S
                                   8
                                                                                           MOTION TO DISMISS
                                                v.
                                   9

                                  10    DCM SERVICES, LLC,
                                                                                           Re: Dkt. No. 12
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 18, 2020, defendant DCM Services, LLC (“DCM Services”) filed a motion

                                  14   to dismiss plaintiff Carol Lenzini’s class action complaint pursuant to Federal Rules of Civil

                                  15   Procedure 12(b)(1) and 12(b)(6). (Dkt. No. 12.) On January 4, 2021, Lenzini filed an amended

                                  16   complaint against DCM Services. (Dkt. No. 15.)

                                  17          In light of the filing of Lenzini’s amended complaint, DCM Services’ motion to dismiss is

                                  18   DENIED AS MOOT. DCM Services shall respond within fourteen (14) days of the filing of the

                                  19   amended complaint.

                                  20          This Order terminates Docket Number 12.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 6, 2021

                                  23

                                  24
                                                                                                       YVONNE GONZALEZ ROGERS
                                  25                                                                  UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
